Exhibit 10.1

Summary Description of Compensation and Benefits for Directors


1. Cash Compensation of UAL Non-employee Directors. Non-employee directors
receive an $18,000 annual retainer, $900 per meeting attended, and $2,700 per
year for chairing certain Board committees. Cash compensation may also be taken
in stock, and all cash and compensation may be deferred for tax purposes (see
item 4 below).

2. Flight Benefits for Directors. Generally, directors, their spouses and their
dependent children are entitled to complimentary positive space travel on United
Airlines and United Express for pleasure or UAL business travel, and will be
reimbursed annually for the income tax liability incurred in using this
privilege.

3. Complimentary Cargo Carriage Policy for Directors. Directors receive
complimentary cargo carriage (excludes ground transportation) for personal goods
on United Airlines, for up to 2,500 pounds per year, and are reimbursed for the
related income tax liability.

4. Stock-Based Compensation of UAL Non-employee Directors. Non-employee
directors receive 400 shares of UAL common stock on the first business day of
January each year, which they are asked to hold while they serve on the Board.
Additionally, non-employee directors will be allocated 189 Deferred Stock Units
on December 31 of each year. These shares are issued under the UAL Corporation
1995 Directors Plan. This Plan also permits director cash compensation to be
taken in stock, as well as the deferral of receipt of cash or stock compensation
for tax purposes.

5. Directors' and Officers' Liability Insurance and Indemnification. The Company
has a policy which provides liability insurance for directors and officers of
UAL and its subsidiaries.
 
 